DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to the claims filed 3/01/2022 are acknowledged. 
Claims 23-24 are new. Claims 1-11, 15 and 17 are cancelled.
Claims 12-14 and 20-22 are withdrawn.
Claims 16, 18, 19, 23 and 24 are under examination.

Information Disclosure Statement
The IDS filed 12/18/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/752,892 filed 1/21/2013 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (claims 1-11 and 15-19) in the reply filed on 8/18/2021 is acknowledged.
Claims 12-14 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.

Claim Rejections - 35 USC § 101
The rejection over claims 16-19 for being drawn to software or a program per se is withdrawn.
The instant rejection is maintained for reasons of record from the Office Action of 9/01/2021 and modified in view of Applicant’s amendments filed 3/01/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 18, 19 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: Process, Machine, Manufacture or Composition
	Claims 16, 18, 19 and 23-24 are drawn to a process on a storage medium.
Step 2A Prong One: Identification of Judicial Exceptions
Claim 16 recites:
	Identifying therapeutically significant genomic signatures relevant to predicting a “success” parameter (interpreted as likelihood parameter) for a therapeutic regimen by applying a Robust Sparse Principle Component Analysis (RSPCA) algorithm to patient feature data. This step reads on a process that can be performed by the human mind or with mathematics. Robust Sparse PCA is a mathematical calculation and mathematical concept. The step therefore reads on an abstract idea.
	Associate the genomic signature of the patient with the therapeutically significant genomic signatures identified by applying an Eigen based classification algorithm. This step reads on a process that can be performed by the human mind or with mathematics. Eigen based classification is a mathematical concept. The step therefore reads on an abstract idea.
	Generate a predicted success parameter for the proposed therapeutic regimen based on the genomic signature for the patient. This step reads on a process that can be performed by the human mind. The step therefore reads on an abstract idea.
This step also reads on a natural correlation between a likelihood of success of a therapeutic regimen and genes. The limitation is drawn to a recognition of a natural principle which is that gene expression is correlated with therapeutic response. A natural principle or natural correlation is also a judicial exception.
	Claims 18, 19 and 23-24 are dependent from claim 16 and recite additional limitations drawn to characterizing the mental steps and the information being analyzed by mental steps and mathematics. The dependent claims are also judicial exceptions.
In FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. court set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception(s) into a practical application. The claims result in generating a predicted success parameter which is a step drawn to a judicial exception and not a practical application.
The judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.



Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
A non-transitory computer readable storage medium, as in claim 16.
Receiving historical patient feature data, genomic signature a therapeutic regime, as in claim 16.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations drawn to receiving data are extra solution activity as described in MPEP 2106.05(g).
Other elements are drawn to a computer readable storage medium  which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. 
Applicants have not argued in response to the 35 USC 101 rejection in view of the claims being drawn to an abstract idea and natural correlation.
The amendment reciting that Robust Sparse Principal Component Analysis is applied to identify therapeutically significant genomic signatures does not overcome the rejection. Applicant’s own specification describes an embodiment of what is intended by RSPCA in par. 0125-0130 which is mathematics. Applying RSPCA in the claims therefore reads on applying mathematics to genomic data which is a judicial exception.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection over Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because claim 3 has been cancelled.
The instant rejection is necessitated by newly introduced claim 24.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “the prospective patient being treated with the proposed therapeutic regimen. There is insufficient antecedent basis for this limitation in the claim. Claim 16 from which claim 24 depends recites a proposed therapeutic regimen for a prospective patient. However, the claims do not recite that the patient is ever treated with the regimen.
Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons of record from the Office Action of 9/01/2021 and modified in view of Applicant’s amendments filed 3/01/2022.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16, 18, 19 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khan et al. (US 2003/0207278; IDS filed 12/18/2020) in view of Wei et al. (US 2004/0193019; IDS filed 12/18/2020).
	Khan et al. teach obtaining and filtering high dimensional gene expression data (par. 0038-0048) which makes obvious receiving historical patient feature data records, as in independent claim 16.
Khan et al. teach (par. 0017) a method of diagnosing, predicting and prognosticating  about tumors using gene expression data and principal component analysis (PCA)(i.e. identify therapeutically significant genomic signatures that are relevant to predicting a success parameter by applying RSPCA), as in independent claim 16.
Th principal component analysis (PCA) of Khan et al. reads on applying the Robust Sparse PCA recited in claim 16. Claim 16 does not recite distinguishing features of RSPCA so as to distinguish it from PCA of Khan et al. 
Khan et al. teach that PCA has an eigenvalue problem and using PCA eigenvectors (par. 0052 and 0177) which suggests an Eigen-based classification algorithm is used, as in claim 16.
Khan et al. teach that methods of the invention include defining which patients with the same type of cancers are likely to respond to treatment (par. 0019) and determining which genes to target in efforts to target specific diseases (par. 0020)(i.e. associate the genomic signature of a prospective patient with therapeutically significant genomic signatures), as in independent claim 16 and 18.
Khan et al. teach using PCA to reduce the high dimensionality of received gene expression data (par. 0052)(i.e. scaling historical patient feature data), as in claims 16, 18 and 19.
Khan et al. teach monitoring global gene expression data (i.e. par. 0003) which makes obvious information pertaining to gene expression, patient demographics, lifestyle characteristics and medical history, as in claim  23.
Khan et al. teach that methods of the invention include defining which patients with the same type of cancers are likely to respond to treatment (par. 0019)(i.e. which makes obvious a success parameter comprising a predicted reduction of disease progression), as in claim 24.
Khan et al. do not teach associating a genomic signature for a patient with therapeutically significant signatures identified from historical patient feature data to generate a predicted success parameter for a proposed therapeutic regimen for the patient, as in independent claim 16.
Wei et al. however teach predicting an individual’s treatment outcome from a sampling of a patients’ biological profile. Wei et al. teach receiving biological profile information and treatment outcome information for patients who had a medical condition and who received a treatment (Abstract). Wei et al. teach that the biological profiles include genomic profiles and DNA profiles (par. 0032)(i.e. genomic signatures) Wei et al. teach generating a model that correlates between the biological profile information and the treatment outcome information, and using the model for predicting treatment outcome for the new patient for the treatment (Abstract)(i.e. associating the genomic signature of a patient with genomic signatures identified from historical patient feature data), as in independent claim 16.
Wei et al. also teach a classification algorithm (par. 0100-0101) which includes an Eigen based approach (par. 0110)(i.e. applying an Eigen-based classification algorithm), as in independent claim 16.
Wei et al. teach predicting a treatment response (par. 0127)(i.e. generate a predicted success parameter for a proposed therapeutic regimen), as in claim 16.
Wei et al. also teaches patient biological profiles including expression and medical data related to treatment outcome (par. 0041), as in claim 23.
Wei et al. teach classifying patients who respond or who failed to respond, including those who had no evidence of disease two years after treatment (i.e. a prediction of disease progression)(par. 0136-0137), in another embodiment to claim 24.
Applying the KSR standard of obviousness to Khan et al. and Wei et al. is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Khan et al. for determining therapeutically significant genes from the gene expression data of subjects with the method of Wei et al. for creating a model from historical patient data to predict therapeutic response in a patient.  As a result, the predictable result of modeling historical patient data to create a treatment response classifier to be used to classify a patient’s predicted response to a treatment would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. 
Applicants have amended independent claim 16 to recite Robust Sparse Principal Component Analysis (RSPCA) rather than Principal Component Analysis. In their arguments, Applicants point to the specification par. 0125-0133 as teaching what they mean by RSPCA.
In response, Khan et al. teach (par. 0017) a method of diagnosing, predicting and prognosticating  about tumors using gene expression data and principal component analysis (PCA). The principal component analysis (PCA) of Khan et al. reads on applying the Robust Sparse PCA because the claims do not recite distinguishing features of RSPCA so as to distinguish it from PCA of Khan et al. The instant specification also does not include a limiting definition of RSPCA and RSPCA is not an ordinary term in the art of principal component analysis.  Applicants have pointed to an embodiment of RSPCA in par. 0125-0133 however the claims are examined in light of the specification but the specification is not read into the claims. The claims must particularly point out and distinctly claim the invention.  Therefore using the BRI standard for examination, RSPCA is interpreted as a principal component analysis. 
With regard to newly added claims 23 and 24, both Khan et al. and Wei et al. make the new claims obvious.
Khan et al. teach monitoring global gene expression data (i.e. par. 0003)  and Wei et al. teaches patient biological profiles including expression and medical data related to treatment outcome (par. 0041) which makes obvious information pertaining to gene expression, patient demographics, lifestyle characteristics and medical history, as in claim  23.
Khan et al. teach that methods of the invention include defining which patients with the same type of cancers are likely to respond to treatment (par. 0019) and Wei et al. teach classifying patients who respond or who failed to respond, including those who had no evidence of disease two years after treatment (par. 0136-0137) which makes obvious a success parameter comprising a predicted reduction of disease progression, as in claim 24.

Noted Prior Art
Croux, Christophe, Peter Filzmoser, and Heinrich Fritz. "Robust sparse principal component analysis." Technometrics 55.2 (2013): 202-214.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635